Citation Nr: 0122360	
Decision Date: 09/12/01    Archive Date: 09/19/01

DOCKET NO.  00-07 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease, right knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from July 1951 until July 
1955.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fargo, North Dakota, which denied the benefit 
sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran's right knee disability is currently 
productive of subjective complaints of pain, fatigability, 
swelling and instability; objective findings include 
decreased range of motion, and x-ray findings of loss of the 
medial compartment joint space bilaterally, worse in the 
right knee.  


CONCLUSION OF LAW

The schedular criteria for entitlement to an evaluation in 
excess of 10 percent for degenerative joint disease, right 
knee, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. § 3.321, Part 4, including § 4.71a, 
Diagnostic Code 5257 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to an increased rating for a 
service-connected right knee injury, currently evaluated as 
10 percent disabling.  Specifically, the veteran asserts that 
he suffers pain, fatigability, swelling, and instability in 
the right knee.

Initially, the Board notes that effective November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  The Board finds that while 
this law was enacted during the pendency of this appeal, and 
thus, has not been considered by the RO, there is no 
prejudice to the veteran in proceeding with this appeal, as 
the requirements for the VCAA have already been met.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is no prejudice to the veteran).  In that regard, the 
Board finds that the veteran was provided adequate notice as 
to the evidence needed to substantiate his claim, and the RO 
made satisfactory efforts to ensure that all relevant 
evidence had been associated with the claims file.  Moreover, 
the claims file appears to contain all relevant service 
medical records and the veteran was afforded VA examinations 
in July 2000, January 2000 and April 1991 in connection with 
his right knee claim.  Additional treatment reports from 
Valley Medical Associates dated 1978 to 1990 and from Grand 
Forks Clinic in 1993 are associated with the file.  Further 
treatment reports from an unidentified source dated 1959 to 
1986 are present in the claims file.  Finally, a transcript 
of the veteran's personal hearing conducted by the RO in June 
2000 is associated with the file.  There is no indication in 
the file that there are additional relevant records that have 
not yet been obtained.  As such, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2000).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or maligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.  

A brief review of the history of the veteran's right knee 
disability reveals that in an April 1991 rating decision, the 
veteran was granted service connection for degenerative joint 
disease, right knee, based on in-service aggravation of a 
pre-service disorder.  A 10 percent evaluation was assigned, 
effective January 1990.  The veteran brought forth a claim 
for an increased rating in August 1989.  In February 2000 the 
RO denied the benefit sought, and the veteran initiated this 
appeal.  The veteran was most recently afforded a VA 
examination in July 2000, in which the examiner was directed 
to describe all residuals of the right knee disability.

The veteran is presently assigned a 10 percent rating for 
degenerative joint disease, right knee, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, which prescribes a 10 percent 
rating for slight impairment of the knee, including 
subluxation and lateral instability.  A 20 percent rating is 
assigned for moderate impairment, including subluxation and 
lateral instability.  

The relevant evidence of record includes a VA examination 
report, dated in January 2000.  The veteran complained of 
constant pain in his knee; he reported more pain with 
ambulation than with sitting or prolonged standing.  
Objective findings revealed motion from zero to 140 degrees.  
There was pain with motion, but no evidence of fatigue or 
incoordination with exercise, and no significant further loss 
in range of motion after exercise.  There was no crepitus 
with motion.  Lachman's, Appley grind, and Drawer tests were 
negative.  There was pain with extreme flexion, but no pain 
with extension.  Range of motion was described as within 
normal limits.  The right knee also manifested mild 
degenerative changes, and the diagnosis was osteoarthritis of 
the right knee.  

A transcript of the veteran's personal hearing conducted 
before the RO in June 2000, is in the file.  At that hearing, 
the veteran testified to having increased problems with his 
right knee.  He stated that his knee would puff up, and that 
elevating his leg did not alleviate the swelling.  The 
veteran also reported suffering a loss of stamina.  He stated 
that he could not walk far, could not climb a ladder, and 
experienced difficulty entering his truck.  Specifically with 
regard to ambulation, he stated that he could not walk more 
than one block without experiencing pain. Additionally, he 
claimed to be hindered by instability and had stated that his 
knee wanted to give way.  He testified to having fallen 
several times because he could not support himself.  The 
veteran reported that he took one aspirin daily for the pain.  
 
Upon examination by the VA in July 2000, the veteran 
complained of right knee pain dating back to 1954.  The 
veteran further stated that he underwent arthroscopic surgery 
on the right knee in 1994, and was subsequently able to walk 
without a limp and did not require medications.  In 1999 his 
symptoms recurred.  At the time of the examination in July 
2000, the veteran reported constant aching pain in his right 
knee, for which he took over-the-counter Motrin tablets in 
the amount of 4-5 per day.  Although the veteran noted that 
he did not use a knee brace, he commented that walking 
aggravates the pain.  The veteran complained of stiffness, 
especially after long periods of sitting or standing.  He 
further attested to intermittent swelling after walking, and 
commented that the right leg is easily fatigued.  The veteran 
denied any locking or giving way of the knee.

Objective clinical findings during the July 2000 VA 
examination revealed that the veteran had mild varus 
deformity of each knee.  His gait was symmetric.  There was 
small fluctuant swelling in the popliteal fossa.  The veteran 
could not squat, due to pain in his right leg.  On palpation, 
tenderness was localized to the medial tibial condyle.  There 
was no knee effusion and no quadriceps wasting.  Testing for 
knee stability with Lachman's test did not show any abnormal 
forward motion and excursion of the tibia on the femoral 
condyle was equal to the left knee.  Valgus stress at each 
knee indicated pseudolaxity.  There was no laxity with varus 
stress.  Anterior and posterior drawer sign was negative.  As 
to extension, the veteran was found to have active range of 
motion (ROM) of 0 degrees, passive ROM of 4 degrees 
recurvatum, and post-exercise ROM of 0 degrees.  As to 
flexion, the veteran was found to have active ROM to 100 
degrees, passive ROM to 125 degrees and post-exercise ROM 
also to 125 degrees.  There was no evidence of undue fatigue 
following exercise.  McMurray, Apley grind and patella 
apprehension tests were all negative, and patellar tracking 
was normal.  X-rays of both knees showed some loss of the 
medial compartment joint space bilaterally, worse on the 
right.  The VA physician diagnosed the veteran with mild 
degenerative joint disease bilateral, and noted that the 
condition was worse on the right knee.

The Board has thoroughly reviewed the evidence of record, and 
finds that the currently assigned 10 percent rating is 
proper, and the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 10 percent at this 
time.  While the veteran has complaints of pain, 
fatigability, swelling and instability, there were no 
objective clinical findings of recurrent subluxation or 
lateral instability of the right knee.  While there is 
objective evidence of fluctual swelling and localized 
tenderness, there was no finding of knee effusion, no laxity 
with varus stress, and no evidence of undue fatigue after 
exertion.  In fact, in the July 2000 examination report, the 
examiner noted that following exercise, the veteran's active 
range of motion increased, and strength remained at 5/5.  The 
veteran was noted to have a symmetric gait, and he did not 
use a cane or any assistive devices for ambulation.  
Moreover, a comparison between the clinical findings in July 
2000 and the initial VA examination conducted in April 1991 
does not demonstrate that the veteran's condition has 
worsened to any extent warranting an increase in rating under 
Diagnostic Code (DC) 5257.  Indeed, at the April 1991 
examination the veteran's right knee tested positively for 
medial collateral ligament laxity and for an anterior Drawer 
test.  The veteran's range of motion for extension at the 
time was noted as lacking approximately 5 degrees.  In the 
most recent July 2000 VA examination, the veteran's extension 
was found to be lacking 4 degrees, and he tested negatively 
for laxity and for the anterior Drawer test.  Furthermore, 
the Board may not assign a higher evaluation pursuant to 
38 C.F.R. §§ 4.40, 4.45, as interpreted in DeLuca v. Brown, 8 
Vet. App. 202 (1995), because DC 5257 is not predicated on 
loss of motion.  See Johnson v. Brown, 9 Vet. App. 7, 9 
(1996).   Put another way, the Board acknowledges the 
veteran's subjective complaints of pain, but notes that such 
pain has already been contemplated in the assignment of a 10 
percent rating under DC 5257.  

The Board has also considered whether the veteran is entitled 
to an increased rating under other pertinent Diagnostic 
Codes.  The evidence of record is absent a finding of 
ankylosis, precluding an evaluation under DC 5256.  Further, 
there was no objective evidence of dislocated semilunar 
cartilage, effusion or frequent episodes of "locking" pain, 
as required for a rating under DC 5258.  Moreover, range of 
motion testing did not indicate any compensable limitations 
in leg flexion or extension to warrant an increased rating 
under DCs 5260 or 5261.  Finally, there were no findings of 
tibia and fibula impairment to permit an evaluation under DC 
5262.

The record in the present case includes x-ray evidence of 
mild degenerative joint disease of the right knee, which may 
serve as a basis for a higher separate rating.  The Office of 
General Counsel (GC) has issued two opinions pertinent to 
claims of entitlement to higher evaluations for knee 
disabilities.  These GC opinions reflect that a veteran with 
x-ray evidence of arthritis and instability of the knee may 
be evaluated separately under Diagnostic Codes 5003 and 5257 
provided that additional disability is shown. VAOPGCPREC 23-
97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998); see 
also 38 C.F.R. § 4.59; Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991).  Additional disability is shown when a 
veteran meets the criteria for a noncompensable evaluation 
under either Diagnostic Code 5260 or 5261, which include 
flexion limited to 60 degrees or extension limited to 5 
degrees, or when there is painful motion such that it adds to 
the actual limitation of motion shown under Diagnostic Codes 
5260 or 5261.  9-98 at paragraphs 1, 6.  A separate 
evaluation may also be granted under Diagnostic Code 5003 and 
38 C.F.R. § 4.59, when a veteran technically has a full range 
of motion that is inhibited by pain.  9-98 at paragraphs 4, 
6; see also Lichtenfels, 1 Vet. App. at 484, 488.  

In this case, x-ray evidence showed some loss of the medial 
compartment joint space bilaterally, worse in the right leg.  
However, the clinical evidence did not show a limitation of 
motion meeting the criteria for at least a noncompensable 
rating under either Diagnostic Code 5260 or 5260.  Moreover, 
the evidence of record does not allow for a separate rating 
for arthritis on the basis of painful motion as contemplated 
by 38 C.F.R. §§  4.40, 4.45 and 4.59.  There is no clinical 
evidence to show that pain limits extension of the right knee 
and the veteran was able to flex the joint to 100 degrees.  
While the January 2000 VA examination contains a finding of 
painful motion, particularly pain with extreme flexion, the 
range of motion at that time was from zero to 140, thus 
representing full range of motion.  See 38 C.F.R. § 4.71 
Plate II (normal range of motion of the knee is from zero to 
140 degrees).  Furthermore, there is no objective evidence of 
painful manifestations such as disuse atrophy, fatigue or 
incoordination.  Accordingly, these regulations do not 
provide a basis for an increased rating. 

In summation, the evidence associated with the claims file 
does not allow for a rating in excess of 10 percent under DC 
5257, nor is there a basis for a higher rating via 
application of alternative DCs 5256, 5658, 5260, 5261, or 
5262.  Additionally, despite radiological evidence of 
arthritis, the criteria for a separate rating as outlined in 
VAOPGCPREC 23-97, VAOPGCPREC 9-98, 38 C.F.R. § 4.59, and 
Lichtenfels have not been met. 

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's degenerative 
joint disease, right knee, as well as the current clinical 
manifestations of the disability and its effects on the 
veteran's earning capacity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41.  All other pertinent aspects of 38 C.F.R. Parts 3 and 4 
have also been considered.  Should the veteran's disability 
increase in severity, he may be entitled to a higher 
evaluation; however, at present, there is no basis for a 
higher rating.  See 38 C.F.R. § 4.1.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the increased rating claim 
must be denied.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board recognizes the veteran's statements made 
during his June 2000 personal hearing, that approximately 12 
years ago he had to abandon his regular occupation as a 
farmer due to his right knee disability.  The veteran is 
presently retired, though the Board observes that after 
giving up farming he had gained employment as a truck driver 
until 1992.  The VA examination report in July 2000 described 
the veteran as being independent with housework and capable 
of carrying out the activities of daily living.   Thus, 
regardless of whether his right knee disability prevented him 
from engaging in the physical rigors of farming, there is 
evidence showing that the veteran's disability did not 
adversely affect his employability.  Therefore, the evidence 
does not reflect (and the veteran does not contend) that the 
veteran's service-connected right knee disability has caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The schedular criteria not having been met, the claim for 
entitlement to a rating in excess of 10 percent for 
degenerative joint disease, right knee, is denied. 



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

 

